  Case 18-15968-jkf        Doc 16-1 Filed 10/18/18 Entered 10/18/18 15:37:00                   Desc
                                  Service List Page 1 of 2


MATTLEMAN, WEINROTH & MILLER
BY: ADAM R. ELGART, Esquire
Attorney I.D. No. 70101
401 Route 70 East, Suite 100
Cherry Hill, NJ 08034
(856) 429-5507
Attorneys for Citizens Bank, N.A. f/k/a Citizens Bank of Pennsylvania
File no. 2900.98577

                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                          :   CHAPTER 13 PROCEEDING
                                                 :
 JUANITA COOPER,                                 :   CASE NO. 18-15968 JKF
                                                 :
 Debtor.                                         :
 CITIZENS BANK NA F/K/A RBS                      :
 CITIZENS NA,                                    :
                                                 :
 Creditor,                                       :
                                                 :
 vs.                                             :
                                                 :
 WILLIAM MILLER,                                 :
 Trustee,                                        :
 Respondent(s).

                                   CERTIFICATION OF SERVICE

        I, ADAM R. ELGART, Esquire, counsel for Citizens Bank, N.A. f/k/a RBS Citizens N.A., hereby

certify that a copy of the foregoing Objection to Final Confirmation of Chapter 13 Plan was served upon

the following parties via the method set forth below this 18th day of October, 2018:

 Debtor:                                                Counsel for Debtor:
 Juanita Cooper                                         Brad J. Sadek
 97 E. Duval Street                                     Sadek and Cooper
 Philadelphia, PA 19144                                 1315 Walnut Street, Suite 502
 Via U.S. First Class Mail                              Philadelphia, PA 19107
                                                        Via ECF Notification & First Class Mail
  Case 18-15968-jkf       Doc 16-1 Filed 10/18/18 Entered 10/18/18 15:37:00         Desc
                                 Service List Page 2 of 2



 Trustee:
 WILLIAM MILLER, Esq.
 Chapter 13 Trustee
 2901 St. Lawrence Avenue, Suite 100
 Reading, PA 19606
 Via ECF Notification & First Class Mail

                                           MATTLEMAN, WEINROTH & MILLER

Dated: October 18, 2018                              BY: /s/ Adam R. Elgart
                                                     Adam R. Elgart, Esquire
                                                     Counsel for Citizens Bank, N.A. f/k/a
                                                     RBS Citizens N.A.
